Russell, J.
1. The fact that there is another indictment pending in court against the defendant, charging him with the same offense, is no ground for a plea in abatement. Cabaniss v. State, 8 Ga. App. 129 (68 S. E. 849).
2. The indictment for murder alleged that the accused killed the deceased by shooting him with a certain pistol and rifle, giving to the deceased the mortal wound of which he died. This indictment was not subject to demurrer- on the ground that it did not allege with sufficient particularity the weapon or the manner in which it was loaded, or that the weapon used was loaded with powder and leaden balls, or that it was aimed and pointed at the deceased, or that it did not allege that 'the weapon used was one likely to produce death. Under this indictment the State can prove the killing with either of the weapons alleged.
3. In an indictment for murder it is not necessary to allege that the defendant was a person of sound mind and discretion.

Judgment affirmed.